Exhibit 10.2
EXECUTION COPY
SIXTH AMENDMENT TO
SENIOR CREDIT AGREEMENT
This SIXTH AMENDMENT TO SENIOR CREDIT AGREEMENT, dated as of June 7, 2010 (this
“Amendment”), is entered into by and among SOUTHWEST GEORGIA ETHANOL, LLC, a
Georgia limited liability company (the “Borrower”), each of the Lenders party
hereto and WESTLB AG, NEW YQRK BRANCH, as Administrative Agent for the Lenders.
WHEREAS, pursuant to the Senior Credit Agreement, dated as of November 20, 2007
(as amended, restated, supplemented or otherwise modified from time to time
through the date hereof, the “Credit Agreement”), among the Borrower, each of
the Lenders from time to time party thereto, the Administrative Agent, WestLB
AG, New York Branch, as Collateral Agent for the Senior Secured Parties, and
WestLB AG, New York Branch, as sole lead arranger, bookrunner and syndication
agent, the Lenders agreed to make a credit facility available to the Borrower,
subject to the terms and conditions set forth therein;
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement to, among other things, eliminate a mandatory prepayment of
the Working Capital Loans, as further described below; and
WHEREAS, the Lenders have agreed to amend the Credit Agreement to eliminate such
mandatory prepayment in consideration for, among other things, a quarterly
payment by the Borrower of a portion of the Working Capital Loans, a deemed
increase in the Applicable Margin and the payment by the Borrower of an interest
premium, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in the Credit Agreement and herein, and other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
2. Amendments to the Credit Agreement and Exhibit A thereto.

  (a)   Section 3.03(b) is hereby deleted and replaced with the following:

(b) The Borrower unconditionally and irrevocably promises to pay to the
Administrative Agent for the ratable account of each Working Capital Lender on
each Quarterly Payment Date commencing with the Quarterly Payment Date on
September 30, 2010 through the Working Capital Loan Maturity Date $150,000 of
the then outstanding principal amount of the Working Capital Loans; provided
that such principal payments shall not permanently reduce the Working Capital
Loan Available Amount. Any outstanding Working Capital Loans shall be repaid in
full on the Working Capital Loan Maturity Date.
Sixth Amendment
To Credit Agreement

 

 



--------------------------------------------------------------------------------



 



  (b)   The following is hereby added as a new Section 3.06(c):

(c) Upon any non-compliance by the Borrower with Section 7.02(w) (Minimum
Working Capital) for any Quarterly Period commencing after June 7, 2010, upon
notice from the Administrative Agent to the Borrower, the Borrower shall pay, in
addition to the interest accrued on the Loans during such Quarterly Period,
additional interest (before as well as after judgment) on the Loans at five
percent (5%) per annum (such five percent (5%) per annum, the “Interest
Premium”) in respect of such Quarterly Period of non-compliance. Interest
Premium shall be due and payable in the manner set forth in the Accounts
Agreement.

  (c)   Section 3.09(a) is hereby deleted in its entirety and replaced with the
following:

(a) The Borrower shall have the right at any time, and from time to time, to
repay the Term Loans or the Working Capital Loans, in whole or in part, upon not
fewer than three (3) Business Days’ prior written notice to the Administrative
Agent; provided, that prior to September 30, 2011 the Borrower shall not prepay
the Working Capital Loans, in whole or in part, unless the Debt Service Reserve
Account is fully funded to the Debt Service Reserve Required Amount.

  (d)   Section 3.10(d) is hereby deleted in its entirety and replaced with the
following:

(d) [Intentionally Omitted]
(e) Section 3.10(t) is hereby amended by deleting the words “(other than
pursuant to Section 3.10(d))” in the introduction thereof.
(f) Section 3.10(g) is hereby amended by deleting the words “(other than
pursuant to Section 3.10(d))” therefrom.

  (g)   Section 6.04(b) is hereby deleted and replaced with the following:

(b) Funding Notice. The Administrative Agent shall have received (i) a Working
Capital Loan Funding Notice, as required by and in accordance with Section 2.04
(Notice of Fundings), together with certified evidence of the Working Capital
Expenses then due and payable with respect to which such Funding has been
requested, (ii) the two most recent Borrowing Base Certificates required to be
delivered pursuant to Section 7.03(n) (Reporting Requirements — Borrowing Base
Certificate), executed by an Authorized Officer of the Borrower, together with
supporting schedules, which certificates shall be attached and in substance
satisfactory to the Administrative Agent, (iii) a Borrowing Base Certificate
dated as of the date of such Working Capital Loan Funding Notice executed by an
Authorized Officer of the Borrower, together with supporting schedules, which
certificate shall be attached and in substance satisfactory to the
Administrative Agent, (iv) a certificate dated as of the date of such Working
Capital Loan Funding Notice setting forth a calculation of the Asset Base
executed by an Authorized Officer of the Borrower, which certificate shall be
attached and in substance satisfactory to the Administrative Agent and
(v) projections in form and substance reasonably satisfactory to the
Administrative Agent demonstrating that, as of the last day of each calendar
month during the Projection Period, Current Assets (net of cash and Cash
Equivalents) of the Borrower shall be equal to or greater than the Borrowing
Base as set forth in the Borrowing Base Certificate dated as of the date of such
Working Capital Loan Funding Notice and a certificate of a Financial Officer of
the Borrower certifying as to the reasonableness of the underlying assumptions
and the conclusions on which such projections are based.
Sixth Amendment
To Credit Agreement

 

 



--------------------------------------------------------------------------------



 



  (h)   Section 7.01(w) is hereby deleted and replaced with the following:

(w) Debt Service Reserve. The Borrower shall ensure that the Debt Service
Reserve Account (i) is fully funded to the Debt Service Reserve Required Amount
on or before September 30, 2011 and (ii) thereafter remains fully funded at the
Debt Service Reserve Required Amount.

  (i)   Section 7.02(s)(iv) is hereby deleted and replaced with the following:

(iv) (A) each of the Debt Service Reserve Account and the Working Capital
Reserve Account is fully funded to any applicable required level and (B) all
Permitted Interest Premium Amounts as of such Quarterly Payment Date shall have
been paid on such Quarterly Payment Date regardless of whether such Permitted
Interest Premium Amounts are then due and payable;

  (j)   Section 7.02(w) is hereby added to the Credit Agreement:

(w) Minimum Working Capital. The Borrower shall not permit Working Capital
(measured on the last day of each Fiscal Quarter) to be less than the amount set
forth below in respect of such Fiscal Quarter:

          Fiscal Quarter Ending   Working Capital (in Millions)  
 
       
June 30, 2010
  $ (12 )
 
       
September 30, 2010
  $ (9 )
 
       
December 31, 2010 and thereafter
  $ (7 )

Notwithstanding anything to the contrary set forth in any Financing Document,
the failure of the Borrower to comply with this Section 7.02(w) shall not
constitute a Default or an Event of Default.

  (k)   Exhibit A is hereby amended by adding the following definitions thereto:

“Asset Base” means on any date the average of the Borrowing Base set forth on
the Borrowing Base Certificates delivered to the Administrative Agent
(a) pursuant to Section 7.03(n) for the month immediately preceding such date,
(b) pursuant to Section 7.03(n) for the month immediately preceding such month
and (c) pursuant to Section 6.04(b) for such date.
“Current Assets” means, at any time and in each case without duplication, the
sum of (a) the line items on the most recent financial statements of the
Borrower delivered to the Administrative Agent prior to such time entitled
“total cash & equivalents” (less the sub-line items of such line item entitled
“capital insurance company bond” and “sub debt service reserve account”) and
“other current assets”, (b) the face amount (less reserves, maximum discounts,
credits and allowances that may be taken by or granted to the Account Debtor
thereof in connection therewith) of all Eligible Accounts for the Project that
are set forth in the Borrowing Base Certificate then most recently delivered by
the Borrower to the Administrative Agent and (c) the Value of no more than sixty
(60) days of Eligible Inventory for the Project as set forth in the Borrowing
Base Certificate then most recently delivered by the Borrower to the
Administrative Agent; in each case computed in a manner consistent with the
financial statements delivered to the Administrative Agent pursuant to
Section 7.03(a) (Reporting Requirements).
Sixth Amendment
To Credit Agreement

 

 



--------------------------------------------------------------------------------



 



“Current Liabilities” means, at any time and in each case without duplication,
the sum of the line items on the most recent financial statements of the
Borrower delivered to the Administrative Agent prior to such time entitled
“accounts payable”, “accrued expenses”, and “current portion of long term debt”
(which shall include the outstanding amount of the Working Capital Loans); in
each case computed in a manner consistent with the financial statements
delivered to the Administrative Agent pursuant to Section 7.03(a) (Reporting
Requirements).
“Interest Premium” has the meaning provided in Section 3.06(c).
“Permitted Interest Premium Amount” means, in respect of any Quarterly Period
commencing after June 7, 2010, the amount of Interest Premium that would have
been paid in respect of such Quarterly Period with respect to the Loans had the
Construction/Term Applicable Margin or Working Capital Applicable Margin been,
in each case during such Quarterly Period, 5.75% per annum in the case of
Eurodollar Loans and 4.75% in the case of Base Rate Loans (it being acknowledged
that for purposes of and as permitted by Section 5.3(b) of the Intercreditor
Agreement such calculation shall be deemed to be an increase of two percent (2%)
per annum in the Applicable Margin agreed to by the Borrower and the Lenders).
“Projection Period” means, in respect of any Working Capital Loan Funding
Notice, the period covered by the two Borrowing Base Certificates required to be
delivered pursuant to Section 7.03(n) (Reporting Requirements — Borrowing Base
Certificate) immediately following the date of such Working Capital Loan Funding
Notice; provided, that such period shall not exceed sixty (60) days from the
date of such Working Capital Loan Funding Notice.
“Working Capital” means the excess (or deficit) of (a) Current Assets over (b)
Current Liabilities.
(1) The following definitions are deleted from Exhibit A and replaced with the
following:
“Working Capital Loan Available Amount” means up to fifteen million Dollars
($15,000,000); provided that the Working Capital Loan Available Amount shall not
exceed the Asset Base, as certified from time to time by the Borrower.
“Working Capital Loan and LC Available Amount” means up to fifteen million
Dollars ($15,000,000); provided that the Working Capital Loan and LC Available
Amount shall not exceed the Asset Base, as certified from time to time by the
Borrower.
3. Limited Waiver.

  (a)   The Borrower failed to deliver the Borrowing Base Certificate relating
to March 2010 (the “March 2010 Borrowing Base Certificate”) to the
Administrative Agent by April 15, 2010 as required pursuant to Section 7.03(n)
(Borrowing Base Certificate) of the Credit Agreement. Such failure constituted
(i) a Default until May 15, 2010 and (ii) an Event of Default from May 15, 2010
until such failure was cured on May 17, 2010. The Borrower failed to deliver the
notice of such Default to the Administrative Agent by April 20, 2010 as required
pursuant to Section 7.03(e) (Notice of Default or Event of Default) of the
Credit Agreement. Such failure constituted an Event of Default until such
failure was cured on April 26, 2010. Pursuant to Section 3.06(b) (Default
Interest Rate) of the Credit Agreement, the Borrower was required to pay
interest on the Loans at the rate that would otherwise be applicable thereto
plus two percent (2%) per annum (such two percent (2%) per annum is hereinafter
referred to as “Default Interest”) while any such Event of Default was
continuing.

Sixth Amendment
To Credit Agreement

 

 



--------------------------------------------------------------------------------



 



  (b)   The Borrower failed to deliver the Borrowing Base Certificate relating
to April 2010 (the “April 2010 Borrowing Base Certificate”) to the
Administrative Agent by May 15, 2010 as required pursuant to Section 7.03(n)
(Borrowing Base Certificate) of the Credit Agreement. Such failure constituted a
Default until such failure was cured on May 17, 2010.     (c)   The Borrower has
requested that the Lenders waive each such Default and Event of Default and all
Default Interest with respect thereto.     (d)   The Lenders agree to waive each
such Default and Event of Default and all Default Interest with respect thereto.
    (e)   The Lenders agree to waive any mandatory prepayment requirement
arising under Section 3.10(d) (Mandatory Prepayment) of the Credit Agreement
with respect to the March 2010 Borrowing Base Certificate and the April 2010
Borrowing Base Certificate.

4. Consent. Each Lender hereby consents to the amendments to the Accounts
Agreement set forth in the Fourth Amendment to Accounts Agreement attached
hereto as Exhibit A (the “Accounts Agreement Amendment”).
5. Direction to Agents. Each Lender hereby directs the Administrative Agent
(i) to execute this Amendment and (ii) to take such other actions as are deemed
reasonably necessary or appropriate to effect the transactions contemplated by
this Amendment. Each Lender hereby directs the Administrative Agent, the
Collateral Agent and the Accounts Bank (i) to execute the Accounts Agreement
Amendment and (ii) to take such other actions as are deemed reasonably necessary
or appropriate to effect the transactions contemplated by the Accounts Agreement
Amendment.
6. Conditions to Effectiveness. This Amendment shall become effective upon the
execution of a counterpart hereof by each of the Borrower, the Required Lenders,
the Administrative Agent and the Working Capital Lenders.
7. Certification by the Borrower. This Amendment is made in reliance on the
Borrower’s certifications that (i) as of the date hereof, no Default or Event of
Default that has not been waived pursuant hereto has occurred and is continuing
under the Credit Agreement or any other Financing Document and (ii) all of the
representations and warranties contained herein and in each other Financing
Document are true and correct in all respects, except to the extent that such
representations or warranties expressly relate solely to an earlier date.
Sixth Amendment
To Credit Agreement

 

 



--------------------------------------------------------------------------------



 



8. Limited Purpose; Effect on Credit Agreement. Except as expressly amended
hereby or otherwise provided herein, (i) all of the terms and conditions of the
Credit Agreement and all other Financing Documents remain in full force and
effect, and none of such terms and conditions are, or shall be construed as,
otherwise amended or modified, and (ii) nothing in this Amendment shall
constitute a waiver by the Lenders of any Default or Event of Default, or shall
constitute a waiver by the Lenders of any right, power or remedy available to
the Lenders or the other Senior Secured Parties under the Credit Agreement,
whether any such defaults, rights, powers or remedies presently exist or arise
in the future. The Credit Agreement shall, together with the amendments set
forth herein, be read and construed as a single agreement. All references in the
Credit Agreement and any related documents, instruments and agreements shall
hereafter refer to the Credit Agreement, as amended hereby.
9. Authority; Etc. The execution and delivery by the Borrower of this Amendment
and the performance by the Borrower of all of its agreements and obligations
under the Credit Agreement as amended hereby are within its organizational
authority and have been duly authorized by all necessary organizational action
on the part of, and this Amendment has been duly and validly executed by, the
Borrower.
10. Miscellaneous.
(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO
CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
(b) Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment or the Credit
Agreement for any other purpose or be given any substantive effect.
(c) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.
(d) Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or portable document format shall be effective as delivery of a
manually executed counterpart of this Amendment.
(e) This Amendment constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein.
[Remainder of page intentionally blank. Next page is signature page.]
Sixth Amendment
To Credit Agreement

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Senior Credit. Agreement to be executed as of the date first written above.

            SOUTHWEST GEORGIA ETHANOL, LLC
As Borrower
      By:   /s/ Lawrence A. Kamp         Name:   Lawrence A. Kamp       
Title:   Chief Financial Officer        WESTLB AG, NEW YORK BRANCH,
As Administrative Agent
      By:   /s/ E. Keith Min         Name:   E. Keith Min        Title:  
Managing Director            By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director        WESTLB AG, NEW YORK BRANCH,
As Lender
      By:   /s/ Petra Beckert         Name:   Petra Beckert        Title:  
Executive Director            By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director        AGFIRST FARM CREDIT BANK,
As Lender
      By:   /s/ G. Banks Halloran         Name:   G. Banks Halloran       
Title:   Assistant Vice President   

Sixth Amendment
To Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            BANK OF CAMILLA,
As Lender
      By:   /s/         Name:           Title:           COBANK, ACB,
As Lender
      By:   /s/ William P. McOmie         Name:   William P. McOmie      
Title:   Vice President, Special Assets        FARM CREDIT BANK OF TEXAS,
As Lender
      By:   /s/ Alan Robinson         Name:   Alan Robinson        Title:   Vice
President        AGCOUNTRY FARM CREDIT SERVICES,
FCLA, as Lender
      By:   /s/ Randolph L. Aberle         Name:   Randolph L. Aberle       
Title:   Vice President   

Sixth Amendment
To Credit Agreement

 

 